Title: To George Washington from Thomas McKean, 20 April 1789
From: McKean, Thomas
To: Washington, George



Sir,
Philadelphia April 20th 1789.

Inclosed you will receive Addresses from the Trustees and Faculty of the University of the State of Pennsylvania, The Judges of the Supreme court, and the standing Committee of the State Society of Cincinnati.
These several Bodies request that you will be pleased to inform me when and where they may have the honor of waiting upon your Excellency with their respective Addresses aforesaid. I am, Sir, with the utmost attachment & regard, Your Excellency’s, Most obedient and most humble servant

Thos McKean

